FILED
                            NOT FOR PUBLICATION                                JUL 29 2015

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 14-10312

               Plaintiff - Appellee,              D.C. No. 2:12-cr-00877-JAT

 v.
                                                  MEMORANDUM*
MARCOS VELAZQUEZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    James A. Teilborg, District Judge, Presiding

                              Submitted July 21, 2015**

Before:        CANBY, BEA, and MURGUIA, Circuit Judges.

      Marcos Velazquez appeals from the district court’s judgment and challenges

his guilty-plea conviction and 60-month sentence for conspiracy to possess with

intent to distribute marijuana, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B)(vii),

846. Pursuant to Anders v. California, 386 U.S. 738 (1967), Velazquez’s counsel

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
has filed a brief stating that there are no grounds for relief, along with a motion to

withdraw as counsel of record. We have provided Velazquez the opportunity to

file a pro se supplemental brief. No pro se supplemental brief or answering brief

has been filed.

      Velazquez waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                           2                                     14-10312